918 F.2d 185
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re John A. EASTIN.
No. 90-1439.
United States Court of Appeals, Federal Circuit.
Sept. 13, 1990.

Before MAYER, Circuit Judge.

ORDER

1
Upon consideration of the unopposed motion of the Commissioner of Patents and Trademarks for a remand to allow the Board to consider recent caselaw,*

IT IS ORDERED THAT:

2
The motion is granted.



*
 The Board may vacate its decision if it chooses